Case 1:19-cv-25282-RNS Document 114 Entered on FLSD Docket 03/05/2021 Page 1 of 9




                             United States District Court
                                       for the
                             Southern District of Florida

   Jose Puerto and others, Plaintiffs,    )
                                          )
   v.                                     )
                                            Civil Action No. 19-25282-Civ-Scola
                                          )
   Benedicto Moreno and Rinconcito        )
   Superlatino 4, LLC, Defendants.        )

                  Order on Cross-Motions for Summary Judgment
         Plaintiffs Veronica Luna, Hazell Mejia, and Iris Calix initiated this action
  against their former employers Rinconcito Superlatino 4, LLC and Benedicto
  Moreno (collectively “Defendants”). The Plaintiffs assert claims for unpaid
  overtime wages (Count I) and unpaid minimum wages under the Fair Labor
  Standards Acts (“FLSA”) (Count II), and unpaid minimum wages under the
  Florida Minimum Wage Act (“FMWA”) (Count III). (Sec. Am. Compl., ECF No.
  70.) This matter is before the Court upon the parties’ cross-motions for
  summary judgment. (Pl.’s Mot., ECF No. 72; Def’s Mot., ECF No. 77.) The
  Plaintiffs seek partial summary judgment precluding the Defendants from
  claiming a credit tip in connection to the Plaintiffs’ claims for unpaid minimum
  wage. The Defendants move for summary judgment on all counts of the
  complaint. After a thorough review of the filings in the record in this case, the
  Court finds that neither side has met their burden and denies the parties’
  motions. (ECF Nos. 72, 77.)
      1. Background
      From 2014 through 2019, the Plaintiffs worked as waitresses at a
  restaurant owned by Rinconcito Superlatino 4, LLC (formerly known as
  Rinconcito Superlatino 4, Inc.) and Benedicto Moreno. (Pls.’s Stmt. of Facts,
  ECF No. 73 ¶ 1.) In 2015, the Department of Labor filed a complaint against
  Rinconcito Superlatino 4, Inc. and Moreno for violations of the FLSA, chiefly for
  failing to pay employees (not including the Plaintiffs in this case) the required
  hourly minimum and overtime wages and failing to keep adequate records. (Id.
  ¶ 5.) The case was heard in this division and the Court entered a consent
  judgment enjoining the Defendants from further violating the FLSA, ordering
  that employees be paid the required minimum wage and overtime, and
  commanding that the Defendants keep adequate employment records. (Id. ¶ 6.)
      In 2016, and after the entry of the consent judgment, the Defendants began
  keeping track the hours worked by employees using a computer system and
Case 1:19-cv-25282-RNS Document 114 Entered on FLSD Docket 03/05/2021 Page 2 of 9




  began paying employees on an hourly basis. (Id. ¶ 12.) Employees were
  required to punch in and out on the computer system. The only persons who
  had the ability to override the hours logged into the computer system were the
  various restaurant managers: Arelys Alfonso, Maria Moreno, Enrique Medina,
  Dolores Moreno, and Defendant Benedicto Moreno. (Id. ¶ 77.) The parties
  dispute whether the Defendants actually manipulated the hours worked by the
  Plaintiffs during the relevant time period. The Plaintiffs argue that the
  managers manipulated their time records to reflect fewer hours than those that
  were actually worked by each Plaintiff. (Id. ¶ 74.) Conversely, the Defendants
  deny that any time records were manipulated and aver that after the consent
  judgment, they ensured that all FLSA requirements were met. (Defs.’ Stat. of
  Facts, ECF No. 78 ¶ 10.) Arelys Alfonso, the restaurant’s general manager, was
  responsible for keeping track the employees’ hours and ensuring that the
  Defendants were complying with the FLSA and the terms of the consent
  judgment. (ECF No. 73 ¶ 20.)
      During the relevant time period, the minimum wage was $7.25. (Id. ¶ 44.)
  The Plaintiffs were paid an hourly rate ranging from $5.03 to $5.44 and were
  permitted to keep their tips at the end of the day (totaling more than $30 per
  month). (ECF No. 78 ¶¶ 24, 29.) The parties dispute whether the Plaintiffs were
  notified that their hourly rate would be supplemented by their tips to add up to
  the minimum wage. The Plaintiffs claim that they were not given notice, rather
  they believed the required minimum wage was what they were paid. (ECF No.
  73 ¶¶ 34-37.) The Defendants claim Alfonso informed every new hire, including
  the Plaintiffs, that servers were paid $5.08 an hour plus tips to satisfy
  minimum wage. (ECF No. 78 ¶ 30.)
      2. Legal Standard
         Under Federal Rule of Civil Procedure 56, “summary judgment is
  appropriate where there ‘is no genuine issue as to any material fact,’ and the
  moving party is ‘entitled to a judgment as a matter of law.’” See Alabama v. N.
  Carolina, 560 U.S. 330 (2010) (quoting Fed. R. Civ. P. 56(a)). At the summary
  judgment stage, the Court must view the evidence in the light most favorable to
  the nonmovant. Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970). It may not
  weigh conflicting evidence to resolve disputed factual issues. See Skop v. City of
  Atlanta, Ga., 485 F.3d 1130, 1140 (11th Cir. 2007). Yet, the existence of some
  factual disputes between litigants will not defeat an otherwise properly
  grounded summary judgment motion; “the requirement is that there be
  no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S.
  242, 248 (1986). Where the record as a whole could not lead a rational trier of
  fact to find in the nonmovant’s favor, there is no genuine issue of fact for
  trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986).
Case 1:19-cv-25282-RNS Document 114 Entered on FLSD Docket 03/05/2021 Page 3 of 9




           “[O]nce the moving party has met its burden of showing a basis for the
  motion, the nonmoving party is required to ‘go beyond the pleadings’ and
  present competent evidence designating ‘specific facts showing that there is a
  genuine issue for trial.’” United States v. $183,791.00, 391 Fed. App’x 791, 794
  (11th Cir. 2010) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)).
  Thus, the nonmoving party “may not rest upon the mere allegations or denials
  of his pleadings, but [insstead] must set forth specific facts showing that there
  is a genuine issue for trial.” See Anderson, 477 U.S. at 248. “Likewise, a
  [nonmovant] cannot defeat summary judgment by relying upon conclusory
  assertions.” Maddox–Jones v. Bd. of Regents of Univ. of Ga., 448 Fed. App’x 17,
  19 (11th Cir. 2011). Mere “metaphysical doubt as to the material facts” will not
  suffice. Matsushita, 475 U.S. at 586.
          The standard of review for cross-motions for summary judgment does not
  differ from the standard applied when only one party files a motion. See Am.
  Bankers Ins. Grp. v. United States, 408 F.3d 1328, 1331 (11th Cir. 2005).
  “Cross-motions for summary judgment will not, in themselves, warrant the
  court in granting summary judgment unless one of the parties is entitled to
  judgment as a matter of law on facts that are not genuinely disputed.” United
  States v. Oakley, 744 F.2d 1553, 1555 (11th Cir. 1984) (cleaned up). Thus, a
  court must consider each motion on its own merits, resolving all reasonable
  inferences against the party whose motion is under consideration. See Am.
  Bankers Ins. Grp., 408 F.3d at 1331.
      3. Analysis
          The Plaintiffs seek partial summary judgment precluding Defendants
  from claiming a tip credit against their minimum wage obligations because the
  Defendants did not give the Plaintiffs sufficient notice of their intent to do so
  and cannot show that the Plaintiffs were actually paid the minimum wage owed
  to them. (ECF No. 72 at 2.)
          The Defendants seek summary judgment on all three counts of the
  complaint. (ECF No. 77 at 2.) The Defendants contend that summary e is
  appropriate because Luna and Calix’s claims are barred by the FLSA’s 3-year
  statute of limitations. (id. at 4-5.) With respect to Count I, the Defendants
  argue that the evidence indisputably show that the Plaintiffs were paid the
  overtime wages owed to them and that the time sheets were not altered (id. at
  6.) They also contend that summary judgment should be entered on Counts II
  and III for unpaid minimum wages because the Defendants notified the
  Plaintiffs that their hourly rate would be supplemented with their tips to satisfy
  the minimum wage requirements. (id. at 9.)
          Because genuine issues of fact remain as to all counts, both motions are
  denied.
Case 1:19-cv-25282-RNS Document 114 Entered on FLSD Docket 03/05/2021 Page 4 of 9




         A. Statute of Frauds
      The Defendants argue that they are entitled to summary judgment because
  Plaintiffs Luna and Calix’s claims violate the statute of limitations. Under
  the FLSA, the statute of limitations “is ordinarily two years; however, a cause of
  action arising out of a willful violation of the FLSA may be commenced within
  three years after the cause of action accrued.” Brown v. Gulf Coast Jewish
  Family Servs., Inc., 2011 WL 3957771, at *8–9 (M.D. Fla. Aug. 9, 2011)
  (Porcelli, J.). At this time, the Court need not determine if the Defendants’
  violations were “willful” because the Defendants only argue that, even if the
  extended statute of limitations applies, the Plaintiff has exceeded that
  timeframe. (ECF No. 77 at 4) (“Thus, at most, Plaintiffs Luna and Calix are only
  entitled to those overtime wages earned within the FLSA’s maximum three-year
  statute of limitations, from December 24, 2016 or 3 (three) years from the date
  of the filing of the Complaint.”).
      The Plaintiffs filed this action on December 24, 2019. The Plaintiffs allege
  they were employed by Defendants from 2014 through 2019. Based on a three-
  year statute of limitations, the Plaintiffs can only claim unpaid overtime from
  December 24, 2016 through the end of their employment. The Plaintiffs
  contend that they do not intend to seek damages outside that three-year
  statutory period, thus rendering Defendants’ argument moot. Accordingly, the
  Defendants’ motion is denied on this ground. (ECF No. 77.)
         B. Unpaid Overtime Wages
      In Count I, Plaintiffs Luna and Calix allege that the Defendants failed to pay
  them overtime wages in violation of the FLSA. Their main theory is that the
  Defendants manipulated the Plaintiff’s time records so that each pay stub
  inaccurately reflected the hours worked and the Defendants did not have to
  pay for overtime wages. The Defendants contend that summary judgment is
  appropriate because the Plaintiffs cannot meet their prima facie burden of
  proving they worked overtime and were not compensated for that effort. In
  support, the Defendants cite to hundreds of pages of time records and the
  Plaintiffs’ testimony.
      The FLSA generally requires employers to pay employees overtime
  compensation, at a rate not less than one and one-half times the regular rate,
  for any time worked in a workweek in excess of forty hours. See 29 U.S.C. §
  207(a)(2)(C). To prove an overtime claim, a plaintiff must demonstrate that (1)
  he or she worked overtime without compensation and (2) Defendants knew or
  should have known of the overtime work. Allen v. Board of Public Educ. for Bibb
  County, 495 F.3d 1306, 1314–15 (11th Cir.2007). The Defendants solely argue
  that the Plaintiffs have failed to show that they worked overtime without
  compensation, thus, only the first element is at issue before the Court.
Case 1:19-cv-25282-RNS Document 114 Entered on FLSD Docket 03/05/2021 Page 5 of 9




     Although FLSA plaintiffs bear the burden of proving that they worked
  overtime without compensation, “[t]he remedial nature of this statute and the
  great public policy which it embodies ... militate against making that burden
  an impossible hurdle for the employee.” Allen, 495 F.3d at 1315. It is the
  employer’s duty to keep records of the employee’s wages, hours, and other
  conditions and practices of employment. Id. It is the employer who is in the
  better position to know and produce the most probative facts about the nature
  and amount of work performed because employees seldomly keep such records
  themselves. Id. Accordingly, in situations where the employer has failed to keep
  records or the records cannot be trusted, the employee satisfies her burden of
  proving that she performed work without compensation if she produces
  sufficient evidence to show the amount and extent of that work as a matter of
  reasonable inference. Id. at 1316; see also Lamonica v. Safe Hurricane Shutters,
  Inc., 711 F.3d 1299, 1315 (11th Cir.2013) (noting that if the employer failed to
  keep time records, the burden on the employee to show that she
  worked overtime without compensation is “relaxed”). An employee can
  successfully shift the burden of proof by presenting his own testimony
  indicating the employer’s time records cannot be trusted and that he worked
  the claimed overtime.” Centeno v. I & C Earthmovers Corp., 970 F.Supp.2d
  1280, 1287 (S.D.Fla.2013) (O’Sullivan, M.J.). If an employer has inaccurate
  records and the employee cannot offer convincing substitutes, the solution is
  not to penalize the employee. Allen, 495 F.3d at 1315-16. Further, any
  inconsistency or uncertainty in an employee’s testimony about the number of
  unpaid hours of work should be tested by cross-examination and left for the
  jury to consider. Id. at 1317.
     The Defendants contend that the Plaintiffs are unable to demonstrate that
  they performed uncompensated work relying primarily on the Plaintiff’s
  testimony and 516 pages of time records, which they assert are accurate. The
  Defendants’ characterization of the Plaintiffs’ testimony is oversimplified.
  Moreover, on their face, the time sheets are not an accurate representation of
  paid overtime. The time sheets produced by the Defendants are primarily in
  Spanish and thus, the Court is unable to determine their accuracy. The time
  sheets have been manually edited to reflect a different overtime rate than the
  default rate on the computer program, which calls into question their accuracy.
  Moreover, there are several pay stubs from 2017 that are not supported with
  time sheets (ECF No. 73-20.)
     Moreover, the Plaintiffs’ testimony calls into question the Defendants’
  records. For example, Plaintiff Luna testified that although some time sheets
  accurately represented the times she worked, others were inaccurate. She
  claims some records missed overtime for days that she worked seven or eight
Case 1:19-cv-25282-RNS Document 114 Entered on FLSD Docket 03/05/2021 Page 6 of 9




  hours of overtime but was not compensated; other records failed to account for
  the time she covered for another waitress for three days and that time was not
  included in her paycheck. (ECF No. 17-14 at 67:3-8; 77-78.) Indeed, Defendant
  Moreno testified that he was aware that waitresses often time covered shifts for
  each other. (Moreno Dep., ECF No. 73-1 at 81 at 17-25.)
      Similarly, Plaintiff Calix testified that some of the pay stubs were accurate
  but that others were not as they did not match the hours she worked. (ECF No.
  73-13 at 63:12-19.) Calix also testified that she saw the managers manipulate
  the hours on the computer system and that she complained to two managers
  Enrique Medina and Maria Moreno. (Id. at 67: 8-17.) Lastly, the Plaintiffs
  submit Nelson Garcia’s sworn affidavit, in which he declares that he was a
  driver for the restaurant, that Defendant Moreno directed the managers to
  deduct his overtime hours, and that he believes the Plaintiffs’ overtime hours
  were deducted because they worked at the restaurant at the same time. (Garcia
  Aff., ECF No. 73-10.)
      The Court notes that the Plaintiffs were unable to provide concrete details
  on the certain days and hours for each uncompensated task, however, this
  does not require entry of summary judgment for the Defendants. Daniels v.
  Sanchelima & Assocs., P.A., No. 1:15-CV-21321-UU, 2016 WL 4903065, at *7
  (S.D. Fla. Jan. 20, 2016) (Lenard, J.); see also Diaz v. Jaguar Restaurant Group,
  LLC, 649 F. Supp 2d 1343 (S.D. Fla. 2009) (denying defendant employer’s
  motion for summary judgment based upon plaintiff's failure to produce
  evidence indicating the number of overtime hours she allegedly worked)
  (Torres, M.J.). “Any inconsistency or uncertainty in an employee’s testimony
  about the number of unpaid hours of work should be tested by cross-
  examination and left for the jury to consider.” Allen, 495 F.3d at 1317.
         C. Unpaid Minimum Wage
      In Counts II and III, the Plaintiffs allege that the Defendants failed to pay
  them the minimum wage owed to them. In defense, the Defendants claim that
  they are entitled to a tip credit because the Plaintiffs were notified that their
  hourly rates were less than the minimum wage because they were
  supplemented by tips retained by the Plaintiffs.
      Under the FLSA, an employer must pay its employee a minimum wage. 29
  U.S.C. § 206(a). If an employee is a “tipped employee,” that is one who regularly
  receives more than $30 in tips, the employer may factor the employee’s tips
  into the employee’s minimum wage. 29 U.S.C. § 203(m), (t). In other words, an
  employer may page a tipped employee a wage below the minimum hourly wage
  if the employer makes up the difference with the employee’s tips. This is known
  as taking a “tip credit.” The FMWA is to be interpreted in a manner consistent
  with the FLSA. Llorca v. Sheriff, Collier Cty., Fla., 893 F.3d 1319, 1328 (11th
Case 1:19-cv-25282-RNS Document 114 Entered on FLSD Docket 03/05/2021 Page 7 of 9




  Cir. 2018). Under Florida law, “[f]or tipped [e]mployees meeting eligibility
  requirements for the tip credit under the FLSA, [e]mployers may credit towards
  satisfaction of the [m]inimum [w]age tips up to the amount of the
  allowable FLSA tip credit in 2003.” Fla. Const. Art. 10 § 24(c). As such,
  resolution of Defendants’ entitlement to take a tip credit under the FMWA is
  dependent upon a determination of the FLSA claim.
      An employer bears the burden of showing it is entitled to the tip credit.
  Garcia v. Koning Restaurants Int’l, L.C., No. 12-CV-23629, 2013 WL 8150984,
  at *4 (S.D. Fla. May 10, 2013) (Huck, J.). To satisfy this burden, an employer
  must show that it has informed its tipped employees that the employer is
  paying her less than the hourly minimum wage to be compensated by the
  employee’s tips, and that its employees kept all of their tips, except in cases of
  a valid tip pooling arrangement. Id. If the employer fails to satisfy either of the
  preconditions, then it may not claim the tip credit. Id.
      The parties each argue that summary judgment should be entered in their
  favor on this issue. The parties agree that the Plaintiffs are tipped employees
  and that the Plaintiffs were permitted to keep their tips. (ECF No. 80 at 12-13).
  Accordingly, the only issue before the Court is whether the Defendants
  provided sufficient notice to the Plaintiffs of the tip credit.
      To provide sufficient notice of section 203(m), an employer must inform its
  employees either verbally or in writing that it intends to use tips to satisfy part
  of the employer’s minimum wage obligations. P&k Rest. Enter., LLC v. Jackson,
  758 F. App’x 844, 848 (11th Cir. 2019) (“An employer may not take a tip credit
  unless, among other requirements, the employee “has been informed by the
  employer of the provisions” of the FLSA pertaining to the tip credit. Id. §
  203(m)(2)(A).”); see also Pellon v. Bus. Representation Int’l, Inc., 528 F. Supp.
  1306, 1310 (S.D. Fla. 2007) (Moreno, J.). However, an employer does not have
  to provide a rigorous explanation of how the tip credit works, rather, it is
  sufficient to inform employees of it. Garcia, 2013 WL 8150984, at *4; see also
  Pellon, 528 F. Supp. at 1311.
      An employer can sufficiently inform its employees by providing them with
  written materials describing the employer’s tipping policy or by prominently
  displaying a Department of Labor poster explaining the tip credit policy in the
  workplace, provided that the employees can read the materials or poster.
  Garcia, 2013 WL 8150984, at *4. An employer can also verbally explain to the
  employees that they would be paid a specific cash salary below the minimum
  wage and the remainder of their pay in tips. Pellon, 528 F. Supp. 2d at 1310.
      The Plaintiffs argue that summary judgment should be entered precluding
  the Defendants from claiming a tip credit because the Defendants failed to
  notify the Plaintiffs of same, failed to provide a prominently placed Department
Case 1:19-cv-25282-RNS Document 114 Entered on FLSD Docket 03/05/2021 Page 8 of 9




  of Labor poster that the Plaintiffs could read, and failed to keep adequate
  records. The Defendants, in opposition and in their own motion for summary
  judgment, contend that the Plaintiffs were all told about the tip credit and that
  the appropriate signage was properly maintained. The Defendants argue that
  because the Plaintiffs were all notified of the tip credit and the evidence shows
  the Plaintiffs were accurately compensate, summary judgment should be
  entered in their favor.
      As a preliminary matter, Plaintiff’s argument that partial summary
  judgement should be granted because the Defendants failed to keep adequate
  records is unavailing. A failure to keep adequate records does not, by itself,
  preclude the Defendants from claiming a tip credit. Gutierrez v. Galiano
  Enterprises of Miami, Corp., No. 17-24081-CIV, 2019 WL 2410072, at *6 (S.D.
  Fla. June 7, 2019) (Torres, MJ).
      Moreover, a genuine issue of fact remains as to whether the Plaintiffs were
  provided verbal notice of the credit tip. The Plaintiffs testified that they did not
  understand that the minimum wage was actually higher than their hourly
  salary and that the difference would be compensated through tips. (Luna Dep.,
  ECF No. 73-14 at 47:3-13, 48:5-16); (Mejia Dep., 73-12 at 64:22-65:1-11);
  (Calix Dep., ECF No. 73-13 at 65:1-18). Notably, the Plaintiffs’ testimony is
  inconsistent with Alfonso’s testimony, as the corporate representative, that she
  explained to the Plaintiffs that their hourly rate was approximately $5 plus
  whatever they made in tips to satisfy the minimum wage requirements.
  (Alfonso Dep., ECF No. 73-7 at 60:16-19, 63:13-25.) As the Plaintiffs note,
  Alfonso’s testimony was inconsistent on this point. However, the veracity of her
  testimony is an issue to be determined by the jury.
      There is also a factual dispute as to whether the appropriate Department of
  Labor poster explaining the minimum wage requirements was displayed in the
  restaurant. Plaintiff Luna testified that she recalled posters being displayed at
  the restaurant after the Department of Labor investigation providing contact
  information in case of an accident, however, no poster provided information on
  minimum wage. (ECF No. 73-14, 60:4-14.) Similarly, Plaintiff Medina testified
  that there were posters in the restaurant that advised who to call in case of
  “any mistreatment,” but she did not see any posters on minimum wage or tip
  credit. (ECF No. 73-12, 48:14-49:7.)
      On the other hand, the Defendants rely on Plaintiff Calix’s testimony that he
  recognized a photograph of a Department of Labor poster purportedly displayed
  at the restaurant. However, upon closer look Calix testified that there were no
  posters at the restaurant that discussed minimum wage regulations, that the
  picture displayed at the deposition was impossible to decipher but that he
  recognized the black lettering. (ECF No. 73-13 at 73:18-25-74:1-2; 77:15-22.)
Case 1:19-cv-25282-RNS Document 114 Entered on FLSD Docket 03/05/2021 Page 9 of 9




  Indeed, the picture of the poster is impossible to read. (ECF No. 73-17.)
  Another point of contention is whether the poster, if displayed, was provided in
  Spanish, the only language the Plaintiffs can read. The Plaintiffs maintain the
  poster was not displayed, let alone in Spanish, but the Defendants claim that a
  Spanish poster was displayed at the restaurant. (Maria Moreno Dep., ECF No.
  73-15 at 50:13-25.)
     Because there is conflicting evidence as to whether the Defendants provided
  notice of the credit tip, the Defendants will not be precluded from claiming a
  credit tip and the Plaintiff’s motion is denied. (ECF No. 72.) The Defendants’
  motion is likewise denied on this issue. (ECF No. 77.)
     4. Conclusion
     For the reasons set forth above, neither side has established entitlement to
  summary judgment as to any of the claims alleged in the operative complaint.
  The Court, therefore, denies both motions. (ECF Nos. 72, 77.)

        Done and ordered at Miami, Florida, on March 4, 2021.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
